To compel the vacation of an order quashing garnishment proceedings against one McCartney.
Denied July 2, 1895, with costs.
Stone et ah, non-residents, brought suit, by attachment, in Wayne County against Block, a non-resident, causing to be issued out of the Wayne Circuit Courts writs of attachment against one Weiner, a resident of Wayne County, and a writ of garnishment against McCartney, a resident of Ionia County. Block had no property in Wayne County and did not appear. Before the return day of any of the writs, plaintiff discontinued as to Weiner and afterwards McCartney answered admitting an indebtedness to Block, but alleging that he had been informed that the claim had been assigned by Block prior to the service of the writ of garnishment. Plaintiffs then demanded a trial of the statutory issue. McCartney afterwards moved to quash the writ.
Relators contend that the affidavit in garnishment stands as a declaration; that the disclosure has the same effect as a plea (How. Stat., Sec. 80C8), or as an answer in Chancery (Allen vs. Hazen, 26 M., 141); that by the disclosure the garnishee defendant had waived the jurisdictional question and that as service had been made upon the principal defendant, as required by How. Stat., Sec. 8095, the case is ruled by Newland vs. Circuit Judge, 85 M., 151. (No. 47.)